WESTER-FIELD, X
This. is. a suit by a. lawyer'for a fee. fTIm amount claimed is $200.00. It is admitted that the services were rendered by plaintiff and that they were worth $200.00. The sole defense is a plea of prescription.
For the most part the services for which this fee is claimed were concluded in 1922, and as this suit was not brought until February 24, 1926, unless prescription is shown to have been interrupted, the greater part of plaintiff’s claim would be barred. Fortunately, however, for plaintiff, he was able to prove, at least to our satisfaction, that prescription was interrupted.
Plaintiff testifies that statements were rendered defendant at regular intervals, beginning shortly after the debt was incurred, and that defendant agreed verbally a number of times before prescription had run to pay the bill. Defendant denies promising to pay but admits getting the statements. A verbal promise to pay made before prescription had run is sufficient to interrupt prescription. Utz vs. Utz, 34 La. Ann. 752. We are convinced that plaintiff is correct in his statement concerning defendant’s promises to pay. In addition to our confidence in the veracity of plaintiff, who is a lawyer of excellent standing at the bar, the natural thing for a client, who knows he owes his • lawyer a fee, which he can not,' or will not, pay, is to make promises.
We see no reason to disturb the judgment appealed from, therefore it is affirmed.